— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Ritter, J.), rendered April 25, 1985, convicting him of robbery in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced was insufficient to establish his guilt by virtue of accessorial liability is without merit. Viewing the evidence in the light *598most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.